ORDER
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 24th day of December, 1997,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed and the case is remanded to the Court of Special Appeals with directions to vacate the sentence imposed by the Circuit Court for Prince George’s County and to remand the case to the Circuit Court for Prince George’s County for a new sentencing proceeding with the defendant present. Costs in this Court and in the Court of Special Appeals to be paid by Prince George’s County, Maryland.